 

Exhibit 10.1

 



EQUITY PURCHASE AGREEMENT

 

This EQUITY PURCHASE AGREEMENT (the “Agreement”), is dated as of February 8,
2018, by and between Precipio, Inc., a Delaware corporation, (the “Company”),
and Leviston Resources LLC, a Delaware limited liability company (including any
designee(s) thereof, the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
shares of the Company's common stock, $0.01 par value (the “Common Stock”). The
shares of Common Stock purchased hereunder are referred to herein as the
“Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Accredited Investor” shall have the meaning set forth in Section 3(a).

 

“ADV” will be calculated by comparing minute-by-minute volume between 9:30 A.M.
and 10:00 A.M. on the Purchase Date to the average minute-by-minute volume for
the previous 30 days and using that difference as a coefficient for an ADV
amount. Example: 30-day average daily volume is 1,000 shares. Average 30-day
volume between 9:30 A.M. and 10:00 A.M. is 100 shares. Assuming that on the
Purchase Date, the 9:30 A.M. – 10:00 A.M volume is 700 shares. ADV = 7x.
Additional Purchases can be in the amount of 1,000 x 7 x 25% = 1,750 shares.

 

“Available Shares” means the Commitment Amount, which amount shall be reduced by
the Purchase Shares each time the Investor purchases such shares of Common Stock
pursuant to Section 2 hereof.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Base Prospectus” means the Company’s final base prospectus, dated February 5,
2013, a form of which is included in the Registration Statement, including the
documents incorporated by reference therein.

 

“Business Day” means any day on which the Principal Market is open for trading,
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

“Closing Market Price” for any Business Day, means the final sales price of the
Common Stock on its Principal Market as reported by the Principal Market.

 

“Commitment Amount” means up to $8,000,000.

 

“Commitment Fee” means the Commitment Fee as described in Section 2(g).

 

“Commitment Period” means the 24-month period commencing on the date of this
Agreement and ending on the second anniversary date of this Agreement.

 

“Commitment Share Amount” means the Commitment Fee as described in Section 2(g).

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 



- 1 - 

 

 

“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law, including federal securities laws and the rules and
regulations of the Principal Market, to be disclosed by the receiving party,
provided that the receiving party gives the disclosing party prompt written
notice of such requirement prior to such disclosure and assistance in obtaining
an order protecting the information from public disclosure.



 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program or any similar program hereafter
adopted by DTC performing substantially the same function.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, and (b)
securities upon the exercise or exchange of or conversion of any securities
issued and outstanding on the date of this Agreement.

 

“Floor Price” means $0.25, which Floor Price shall be appropriately adjusted for
any reorganization, recapitalization, stock dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, stock dividend, stock split or other similar
transaction, the Floor Price shall mean the adjusted price.

 

“Initial Investment” means $750,000.

 

“Initial Prospectus Supplement” means the prospectus supplement to the Base
Prospectus complying with Rule 424(b) under the Securities Act that is filed
with the SEC and delivered by the Company to the Investor upon the execution and
delivery of this Agreement in accordance with Section 5(a), including the
documents incorporated by reference therein.

 

“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 



- 2 - 

 

 

“Maturity Date” means the last day of the Commitment Period.

 

“MFN Period” has the meaning set forth in Section 5(e).

 

“Person” means an individual or entity including but not limited to any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

“Principal Market” means The NASDAQ Capital Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on The NASDAQ
Global Market, The NASDAQ Global Select Market, The NYSE MKT, LLC, the OTC
Bulletin Board, the OTCQB, or the OTCQX (or any successors to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

 

“Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents incorporated by reference therein.

 

“Prospectus Supplement” means any prospectus supplement to the Base Prospectus
(including the Initial Prospectus Supplement) filed with the SEC pursuant to
Rule 424(b) under the Securities Act in connection with the transactions
contemplated by this Agreement, including the documents incorporated by
reference therein.

 

“Purchase” means Regular Purchases or Additional Purchases, each as the case may
be.

 

“Purchase Price” means, with respect to any Purchase made each at the prices
described in Sections 2(a) and 2(b) hereof.

 

“Purchase Shares” means the Shares purchased pursuant to a Put for a Regular
Purchase or Additional Purchase, each as the case may be.

 

“Put” or “Put Purchase” means delivery of a Put Notice for Regular or Additional
Purchase, each as the case may be.

 

“Put Closing Date” means, with respect to any Purchase made pursuant to Section
2(a) or 2(b) hereof, six (6) Business Days after the Put Date.

 

“Put Date” means the date of delivery of the Put Notice.

 

“Put Notice” means, with respect to any Purchase pursuant to Section 2(a) or
2(b) hereof, an irrevocable written notice from the Company to the Investor
directing the Investor to buy such applicable amount of Purchase Shares at the
applicable Purchase Price.

 

“Registration Statement” means the effective registration statement on Form S-1
to be filed by the Company with the SEC pursuant to the Securities Act for the
registration of shares of its Common Stock, and certain other securities, as
such Registration Statement may be amended and supplemented from time to time,
including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Purchase Shares.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shelf Registration Statement” means the effective registration statement on
Form S-3 (Commission File No. 333-201907) filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, and certain other securities, as such Registration Statement has been or
may be amended and supplemented from time to time, including all documents filed
as part thereof or incorporated by reference therein, and including all
information deemed to be a part thereof at the time of effectiveness pursuant to
Rule 430B of the Securities Act, including any comparable successor registration
statement on Form S-3 filed by the Company with the SEC pursuant to the
Securities Act for the registration of shares of its Common Stock, including the
Purchase Shares.

 



- 3 - 

 

 

“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

“Term” means that period commencing with the Commencement Date and ending on the
earlier of (a) the drawing down of the entire Commitment Amount or (b) the
Maturity Date.

 

“Transaction Documents” means, collectively, this Agreement and the schedules
and exhibits hereto, and each of the other agreements, documents, certificates
and instruments entered into or furnished by the parties hereto in connection
with the transactions contemplated hereby and thereby.

 

“Transfer Agent” means Wells Fargo Bank, National Association, or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

 

“VWAP” means for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Thompson Reuters REDI
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b)  if any of the NASDAQ markets or exchanges is not a
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported on the OTCQX, OTCQB or OTC
Pink Marketplace maintained by the OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
volume weighted average price of the Common Stock on the first such facility (or
a similar organization or agency succeeding to its functions of reporting
prices), or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investor and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

 

2.       PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a) Commencement of Regular Sales of Common Stock. Subject to items (d), (e),
(f) and (g) below, upon the satisfaction of the conditions set forth in Sections
7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”, which date shall be February 8, 2018), the
Investor shall during the Term purchase up to the Commitment Amount at the
Purchase Price. Beginning one (1) Business Day following the Commencement Date,
the Company shall have the right, but not the obligation, to direct the
Investor, by its delivery to the Investor of a Put Notice from time to time, to
purchase any number of Purchase Shares (each such purchase a “Regular
Purchase”), at a purchase price equal to 97.25% of the VWAP on such Put Date;
provided, however, that, unless waived by Investor, (i) no Purchase shall occur
if the amount of such Regular Purchase of the Common Stock per Business Day is
more than $150,000, and (ii) No Purchase shall occur in excess of 25,000 shares
and in excess of 30% of the 30-day average share volume. If the Company delivers
any Put Notice for a number of Purchase Shares in excess of the limitations
contained in the immediately preceding sentence, such Put Notice shall be void
ab initio to the extent of the amount by which the number of Purchase Shares set
forth in such Put Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation but shall have the right to purchase such
excess Purchase Shares with respect of such Put Notice; provided that the
Investor shall remain obligated to purchase the number of Purchase Shares which
the Company is permitted to include in such Put Notice. Except as otherwise
provided in this paragraph, the Company is prohibited from giving Purchaser a
Put Notice for fourteen (14) Business Days following the Initial Investment,
unless waived by Investor. The foregoing notwithstanding, the Initial Investment
will take place immediately following the close of the Principal Market on
February 8, 2018 with such initial Purchase Shares being valued at $1.04.

 



- 4 - 

 

 

(b) Additional Purchases. Subject to item (d), (e) and (g) below and the terms
and conditions of this Agreement, in addition to purchases of Purchase Shares as
described in Section 1(a) above, and provided the Company has delivered a
Regular Purchase Notice by 9:00 A.M. Eastern Time on the same Purchase Date, the
Company shall also have the right but not the obligation to direct the Investor
by delivery to the Investor of an additional Purchase Notice from time to time,
and the Investor thereupon shall have the obligation, to buy either:

 

(i) up to one and one-half times (1.5x) the amount of the shares of Common Stock
traded between 7:00 A.M. and 9:15 A.M. Eastern Time, provided, that the amount
of such additional Purchases will not exceed $2,250,000, unless waived by
Investor but subject to Section 2(f) below. Such additional Purchase Notice must
be made by 9:25 A.M. Eastern Time, or

 

(ii) if by 10:00 A.M. Eastern Time, the ADV is greater than two times (2x) the
thirty (30) day average, volume, the Company can direct Investor to accept the
additional Purchase pursuant to the following breakdown:

 



ADV Additional Purchase Shares     2.00x and <6x 20% of ADV >6.01x 25% of ADV

  



In connection with such additional Purchases, the additional Purchase Notice
must be delivered between 10:00 A.M. – 10:15 A.M. Eastern Time on the additional
Purchase Date, unless waived by Investor and are subject to Section (f) below.
The additional Purchase Price shall be equal to the lessor (i) 95% of the VWAP
price on the initial Purchase Date, and (ii) the Closing Market Price of the
Common Stock on such additional Purchase Date.

 

The share amount in the prior sentence shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction.   The Company may deliver Additional
Purchase Notices to the Investor from time to time so long as the most recent
purchase has been completed.

 

(c) Payment for Purchase Shares. For each Purchase, the Investor shall pay to
the Company an amount equal to the Purchase Price with respect to such Purchase
as full payment for such Purchase Shares via wire transfer of immediately
available funds two (2) Business Days after the Investor receives such Purchase
Shares, if such Purchase Shares are received by the Investor before 1:00 p.m.,
Eastern time, or, if such Purchase Shares are received by the Investor after
1:00 p.m., Eastern time, then the 3rd Business Day. If Investor does not receive
the Purchase Shares as DWAC Shares (other than the Investor’s inability to
receive such DWAC Shares) or delivery by other means of such Purchase Shares to
Investor in respect of a Purchase within two (2) Business Days following the
receipt by the Company of the Purchase Price therefor in compliance with this
Section 2(c), and if on or after such Business Day the Investor purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of such Purchase Shares that the Investor
was entitled to receive from the Company in respect of such Purchase, then the
Company shall, within two (2) Business Days after the Investor’s request, either
(i) pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Price for such Purchase. In addition to
amounts specified in the preceding sentence, the Company shall pay the Investor
an amount equal to $25,000 as liquidated damages, plus $5,000 per day until
Purchase Shares are delivered. The Company shall not issue any fraction of a
share of Common Stock upon any Purchase. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up or down (or, in the case of one-half
(1/2) share, shall round down) to the nearest whole share. All payments made
under this Agreement shall be made by wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day. The foregoing notwithstanding, Investor may withhold a portion
of the Purchase Price to the extent that the Company has failed to deliver
Purchase Shares to Investor in connection with a previous Put Purchase.
Notwithstanding anything to the contrary in this Agreement, if the Company shall
deliver Purchase Shares to the Investor and the Investor has not paid the
Purchase Price provided for hereunder, the Investor shall pay the Company for
such Purchase Shares as soon as practicable thereafter in accordance with the
terms of this Agreement or, if requested by the Company, return such Purchase
Shares to the Company.

 



- 5 - 

 

 

(d) Put Floor. If the Closing Market Price is less than the Floor Price (“Put
Floor”), the Investor, in its sole discretion, subject to the terms and
conditions herein applicable to the respective Put, may accept or reject a
Purchase under this Agreement.

 

(e) Compliance with Rules of Principal Market.

 

(i) Exchange Cap. Subject to Section 2(e)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement would
exceed the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby (taking into
account all shares of Common Stock issued or issuable pursuant to any
transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The Nasdaq
Capital Market LLC) without (A) breaching the Company’s obligations under the
applicable rules of The Nasdaq Capital Market LLC or (B) obtaining stockholder
approval under the applicable rules of The Nasdaq Capital Market LLC (the
“Exchange Cap”), unless and until the Company elects to solicit stockholder
approval of the transactions contemplated by this Agreement and the stockholders
of the Company have in fact approved the transactions contemplated by this
Agreement in accordance with the applicable rules and regulations of The Nasdaq
Capital Market LLC and the Certificate of Incorporation and Bylaws of the
Company. For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its stockholders to approve the transactions contemplated
by this Agreement; provided, that if stockholder approval is not obtained in
accordance with this Section 2(e)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 2(e)(ii)
below).

 

(ii) General. The Company shall not issue any shares of Common Stock pursuant to
this Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or (B) a breach of the rules and regulations of
The Nasdaq Capital Market LLC. The provisions of this Section 2(e) shall be
implemented in a manner otherwise than in strict conformity with the terms
hereof only if necessary to ensure compliance with the Securities Act and the
rules and regulations of The Nasdaq Capital Market LLC.

 

(f) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

(g) Commitment Fee.  In connection with the Commencement, the Company shall pay
to the Investor, as consideration for the Investor entering into this Agreement
a commitment fee in shares of Common Stock equal in value to 5.25% of the total
Commitment Amount (the “Commitment Fee”), payable as follows: (1) 1.75% on or
before February 12, 2018 (the “Initial Commitment Shares”); (2) 1.75% on the
third (3rd) calendar day after the Effective Date (as defined below); and (3)
1.75% on the thirtieth (30th) calendar day after the Effective Date (the shares
issued or issuable pursuant to the foregoing clauses (2) and (3), the
“Subsequent Commitment Shares” and, together with the Initial Commitment Shares,
the “Commitment Shares”) (each a Commitment Share Amount). The Initial
Commitment Shares shall be delivered pursuant to the Initial Prospectus
Supplement and the Shelf Registration Statement and the Subsequent Commitment
Shares shall be delivered pursuant to the Registration Statement.  The number of
shares comprising the Commitment Fee shall be calculated as follows: the greater
of (i) Commitment Amount multiplied by the percentage of Commitment Fee issuable
on such issuance day divided by the lowest price of the Common Stock on such day
of issuance or (ii) Commitment Amount multiplied by the percentage of Commitment
Fee issuable on such issuance day divided by the low price on the Commencement
Date. The Initial Commitment Share Amount will be priced on February 12, 2018
following the close of the Principal Market. The Company undertakes to reserve
two and a half times the number of shares representing the total Commitment Fee
with each per share price being valued at the Closing Market Price on
Commencement Date, and the Initial Commitment Shares must be included in the
current and effective Shelf Registration Statement. All Commitment Shares must
be delivered to Investor within one (1) Business Day of the due date of each
respective Commitment Share Amount. Upon the failure to deliver each respective
Commitment Share Amount within one (1) Business Day, the Company will pay
Investor liquidated damages in an amount equal to $10,000 plus an additional
$1,000 per day until such respective Commitment Share Amount is delivered.

 



- 6 - 

 

 

(h) Commencing six (6) months after the Commencement Date, if for any reason any
of the Commitment Shares are not included for resale in a current and effective
S-1 registration statement, then the Company will, at the Company’s expense,
provide an opinion of counsel selected by the Investor and reasonably acceptable
to the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights and obligations under this
Agreement. Investor will instruct the Company how many of such portion of such
Subsequent Commitment Shares Investor wishes to receive with such Subsequent
Commitment Shares valued at the formula described above.

 

(i) Fees. The Company will reimburse Investor for legal and due diligence fees
in the sum of $35,000 within three (3) Business Days following the execution of
the term sheet in connection with this Transaction. The Investor will refund the
Company the sum of $15,000 on the fifth (5th) Business Day after the third Put
Date. Additionally, on each Purchase Date, all expenses of Investor associated
with depositing, clearing, selling and mailing of stock certificates in the
amount equal to .75% of each Put Purchase shall be paid by the Company.

 

3.       INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(b) Information. The Investor understands that its investment in the Purchase
Shares involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Purchase Shares including a total loss
thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Purchase Shares and (iii) has had an opportunity to ask
questions of and receive answers from the officers of the Company concerning the
financial condition and business of the Company and others matters related to an
investment in the Purchase Shares. Neither such inquiries nor any other due
diligence investigations conducted by the Investor or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company's
representations and warranties contained in Section 4 below. The Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Purchase Shares.

 

(c) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Purchase Shares or the fairness or
suitability of an investment in the Purchase Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchase Shares.

 

(d) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies. The execution and delivery of the
Transaction Documents by the Investor and the consummation by it of the
transactions contemplated hereby do not conflict with the Investor’s certificate
of organization or operating agreement or similar documents, and do not require
further consent or authorization by the Investor, its managers or its members.

 

4.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation or otherwise
made herein, the Company represents and warrants to the Investor that as of the
date hereof and as of the Commencement Date:

 



- 7 - 

 

 

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of formation or
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Purchase Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the reservation for issuance and the issuance of
the Purchase Shares issuable under this Agreement, have been duly authorized by
the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders, (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit A attached hereto to authorize this Agreement and the transactions
contemplated hereby. The Signing Resolutions are valid, in full force and effect
and have not been modified or supplemented in any respect. The Company has
delivered to the Investor a true and correct copy of signed minutes of a meeting
of the Board of Directors of the Company at which the Signing Resolutions were
duly adopted by the Board of Directors or a unanimous written consent adopting
the Signing Resolutions executed by all of the members of the Board of Directors
of the Company. Except as set forth in this Agreement and approval of The Nasdaq
Capital Market LLC, no other approvals or consents of the Company’s Board of
Directors and/or stockholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Purchase Shares.

 

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c) or
otherwise disclosed in filings made by the Company with the SEC, (i) no shares
of the Company's capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act, (v) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Purchase Shares as described in
this Agreement and (vii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company's
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company's Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

 



- 8 - 

 

 

(d) Issuance of Purchase Shares. Upon issuance and payment thereof in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares) will not (i) result in a
violation of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which would not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or Bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date. Except as disclosed in filings made by the Company with the
SEC, since one year prior to the date hereof, the Company has not received nor
delivered any notices or correspondence from or to the Principal Market other
than notices with respect to listings of additional shares of Common Stock and
other routine correspondence. Except as disclosed in filings made by the Company
with the SEC, the Principal Market has not commenced any delisting proceedings
against the Company.

 

(f) SEC Documents; Financial Statements. Except as set forth on Schedule 4(f),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates and to the Company’s knowledge, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable. None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as
publicly available through the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (EDGAR) or in connection with a confidential treatment request
submitted to the SEC, the Company has received no notices or correspondence from
the SEC for the one year preceding the date hereof other than SEC comment
letters relating to the Company’s filings under the Exchange Act and the
Securities Act. Except as disclosed in Schedule 4(f), there are no “open” SEC
comments. The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 



- 9 - 

 

 

(g) Absence of Certain Changes. Except as disclosed in Schedule 4(g) or
otherwise disclosed in filings made by the Company with the SEC, since the
Company filed its last annual report on Form 10-K, there has been no material
adverse change in the business, properties, operations, financial condition or
results of operations of the Company or its Subsidiaries. The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any Bankruptcy Law nor does the Company or any of its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

 

(h) Absence of Litigation. Except as disclosed in Schedule 4(h) or otherwise
disclosed in filings made by the Company with the SEC, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, which would reasonably be expected to have a Material
Adverse Effect.

 

(i) Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Purchase Shares. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Purchase Shares to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Purchase Shares hereunder does not contravene the rules and regulations
of the Principal Market.

 

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as disclosed in Schedule 4(k), none of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and there is no claim, action
or proceeding being made or brought against, or to the Company's knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“ Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval, except where, in each of
the three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



- 10 - 

 

 

(m) Title. Except as disclosed in the Company’s filings made with the SEC, the
Company and the Subsidiaries have good and insurable title in fee simple to all
real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
(“Liens”) and, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 4(q) or
disclosed in the Company’s filings made with the SEC, since the Company filed
its last annual report on Form 10-K, the Company has had no transaction with any
related person required to be disclosed by the Company in accordance with Item
404 of Regulation S-K promulgated by the SEC.

 

(r) Application of Takeover Protections. The Company and its Board of Directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the Purchase
Shares and the Investor's ownership of the Purchase Shares.

 

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or any Prospectus Supplements thereto. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the Company.
All of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Investor neither makes nor has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 



- 11 - 

 

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(u) Shelf Registration Statement. The Company has prepared and filed with the
SEC in accordance with the provisions of the Securities Act the Shelf
Registration Statement. The Shelf Registration Statement was declared effective
by order of the SEC on February 13, 2015 and will expire on February 13, 2018
(the “Expiration Date”). The Shelf Registration Statement is effective pursuant
to the Securities Act and available for the issuance of the Purchase Shares
thereunder until the Expiration Date, and the Company has not received any
written notice that the SEC has issued or intends to issue a stop order or other
similar order with respect to the Shelf Registration Statement or the Prospectus
or that the SEC otherwise has (i) suspended or withdrawn the effectiveness of
the Shelf Registration Statement or (ii) issued any order preventing or
suspending the use of the Prospectus or any Prospectus Supplement, in either
case, either temporarily or permanently or intends or has threatened in writing
to do so. The “Plan of Distribution” section of the Prospectus permits the
issuance of the Purchase Shares hereunder. At the time the Shelf Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at each deemed effective date thereof pursuant to Rule 430B(f)(2)
of the Securities Act, the Shelf Registration Statement and any amendments
thereto complied and will comply in all material respects with the requirements
of the Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Base
Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Purchase Shares contemplated by this Agreement prior to
the Expiration Date. The Shelf Registration Statement, as of its effective date,
meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities
Act. At the earliest time after the filing of the Shelf Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) of the Securities Act) relating to any of the
Purchase Shares, the Company was not and is not an Ineligible Issuer (as defined
in Rule 405 of the Securities Act). The Company has not distributed any offering
material in connection with the offering and sale of any of the Purchase Shares,
and, until the Investor does not hold any of the Purchase Shares, shall not
distribute any offering material in connection with the offering and sale of any
of the Purchase Shares, to or by the Investor, in each case, other than the
Shelf Registration Statement, the Registration Statement or any amendment
thereto, the Prospectus or any Prospectus Supplement required pursuant to
applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Purchase Shares that could constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping.

 

(v) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w) Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

 



- 12 - 

 

 

(x) Certain Fees. Except as disclosed in this Agreement, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Investor shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
any fees that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(y) Investment Company. The Company is not, and immediately after receipt of
payment for the Purchase Shares will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in Schedule
4(z) or otherwise disclosed in filings made by the Company with the SEC, the
Company has not, in the twelve (12) months preceding the date hereof, received
any notice from the Principal Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Market.
Except as disclosed in Schedule 4(z), the Company is in compliance with all such
listing and maintenance requirements.

 

(aa) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

(bb) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Purchase
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Purchase Shares, or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

 

(cc) Shell Company Status. The Company is not currently an issuer identified in
Rule 144(i)(1) under the Securities Act.

 

5.       COVENANTS.

 

(a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, file with the SEC no later than 8:30 A.M. Eastern Time, on
February 9, 2018, a report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company further agrees that it shall, file
with the SEC on February 9, 2018 no later than 8:30 A.M. Eastern Time, the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Shelf
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Shelf Registration Statement and the Prospectus
as of the date of the Initial Prospectus Supplement, including, without
limitation, information required to be disclosed in the section captioned “Plan
of Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Company shall permit the
Investor to review and comment upon the Current Report and the Initial
Prospectus Supplement at least two (2) Business Days prior to their filing with
the SEC, the Company shall give due consideration to all such comments, and the
Company shall not file the Current Report or the Initial Prospectus Supplement
with the SEC in a form to which the Investor reasonably objects. The Investor
shall use its reasonable best efforts to comment upon the Current Report and the
Initial Prospectus Supplement within one (1) Business Day from the date the
Investor receives the final pre-filing draft version thereof from the Company.
The Investor shall furnish to the Company such information regarding itself, the
Purchase Shares held by it and the intended method of distribution thereof,
including any arrangement between the Investor and any other Person relating to
the sale or distribution of the Purchase Shares as shall be reasonably requested
by the Company in connection with the preparation and filing of the Current
Report and the Initial Prospectus Supplement, and shall otherwise cooperate with
the Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC. In the event the Company fails to file an 8-K report
and the Prospectus Supplement by 8:30 A.M. on February 9th, 2018, the Company
will pay the Investor the difference between the Initial Purchase Price ($1.04)
and the closing market price on February 9th, 2018. Any subsequent days that the
Company fails to file a Prosup and 8-K, the Company will pay to the Investor the
greater of: (i) difference in price between Initial Purchase Price and the
closing price on the day of filing and (ii) $50,000 per day for every day after
February 9th, 2018 as liquidated damages and not as penalty. The foregoing
notwithstanding, if the Company issues any press releases in connection with
this Agreement, the Investor shall only be identified as an Accredited Investor
or Institutional Investor.

 



- 13 - 

 

 

(b) Blue Sky. The Company shall take all such action, if applicable, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the sale of the Purchase Shares to the Investor
under this Agreement and (ii) any subsequent resale of the Purchase Shares by
the Investor, in each case, under applicable securities or “Blue Sky” laws of
the states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor.

 

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares to be issued to the Investor hereunder on the Principal Market
(subject to official notice of issuance) and upon each other national securities
exchange or automated quotation system, if any, upon which the Common Stock is
then listed, and shall use commercially reasonable efforts to maintain, so long
as any shares of Common Stock shall be so listed, such listing of all such
Purchase Shares from time to time issuable hereunder. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act (including on Form 8-K) or the Securities
Act. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 5(c). The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

 

(d) Most Favored Nation Provision. In connection with any Put and Subsequent
Commitment Shares, from the date hereof until the Maturity Date, if within
thirty (30) Business Days after delivery of the Initial Investment (such thirty
(30) Business Day-period, the “MFN Period”), athough the MFN Period in
connection with the Initial Investment and the Initial Commitment Shares will be
until the Effective Date of the Registration Statement on each occasion the
Company issues, sells or agrees in writing to issue any Common Stock or Common
Stock Equivalents (other than an Exempt Issuance of Common Stock), and Investor
reasonably believes that any of the terms and conditions appurtenant to such
issuance or sale are more favorable to such investors than are the terms and
conditions granted to Investor hereunder, including but not limited to the
issuance of Common Stock or Common Stock Equivalents for less than the Purchase
Price at any time, upon notice to the Company by Investor within five trading
days after disclosure of such issuance, sale or proposed sale, the Company shall
amend the terms of the transaction(s) hereunder that occurred during such
respective MFN Period, only so as to give the Investor the benefit of such more
favorable terms or conditions. Upon any issuances of Warrants in connection with
such issuances, sales or agreement in writing to issue Common Stock or Common
Stock Equivalents by the Company, Investor will have the right to receive a
proportionate amount of such Warrants, cash or Shares, at Investor’s sole
election, valued using the Black Scholes formula. The Company shall provide
Investor with written notice of any such proposed issuance or with any Warrant
sale under this section.

 

(e) Registration Statement. The Company shall prepare and file with the SEC by
April 15, 2018, at the Company’s expense and in accordance with the provisions
of the Securities Act, the Registration Statement, in a form reasonably
satisfactory to the Investor and its counsel, and the Company shall use
reasonable best efforts to cause such Registration Statement to be declared
effective within ninety (90) days thereafter. The date on which the Registration
Statement is declared effective by the SEC is referred to herein as the
“Effective Date”. The Investor shall furnish to the Company such information
regarding itself, the Purchase Shares held by it and the intended method of
distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement, and
shall otherwise cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement. The Investor acknowledges that it will be identified in the
Registration Statement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. At the time the Registration Statement and any amendments
thereto become effective and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto will comply in all material respects with the requirements of
the Securities Act and will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; provided that this representation
and warranty does not apply to statements in or omissions in the Registration
Statement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein. The Company meets all of the requirements for the use
of a registration statement on Form S-1 pursuant to the Securities Act for the
offering and sale of the Purchase Shares contemplated by this Agreement and the
SEC has not notified the Company of any objection to the use of the form of the
Registration Statement pursuant to Rule 401(g)(1) of the Securities Act. The
Registration Statement, as of its effective date, will meet the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. The Company has not
distributed any offering material in connection with the offering and sale of
any of the Purchase Shares, and, until the Investor does not hold any of the
Purchase Shares, shall not distribute any offering material in connection with
the offering and sale of any of the Purchase Shares, to or by the Investor, in
each case, other than the Shelf Registration Statement, the Registration
Statement or any amendment thereto, the Prospectus or any Prospectus Supplement
required pursuant to applicable law or the Transaction Documents. The Company
has not made, and agrees that unless it obtains the prior written consent of the
Investor it will not make, an offer relating to the Purchase Shares that could
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act. The Company shall comply with the requirements of Rules 164 and
433 under the Securities Act applicable to any such free writing prospectus
consented to by the Investor, including in respect of timely filing with the
SEC, legending and record keeping.

 



- 14 - 

 

 

(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate and upon
reasonable advance notice to the Company, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor's due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of the Investor), in addition
to any other remedy provided herein or in the other Transaction Documents, the
Investor shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 24 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor, and the Company shall
have failed to publicly disclose such material, non-public information within
such time period. The Investor shall not have any liability to the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Shares at any given time and the dates and
Purchase Amounts for each Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

(i) Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Purchase Shares by
the Company at all times until the earlier of (i) the date on which the Investor
shall have sold all the Purchase Shares and no Available Share remains under
this Agreement and (ii) 90 days following the Maturity Date (the “Registration
Period”). Without limiting the generality of the foregoing, during the
Registration Period, the Company shall (a) take all action necessary to cause
the Common Stock to continue to be registered as a class of securities under
Sections 12(b) of the Exchange Act, shall comply with its reporting and filing
obligations under the Exchange Act, and shall not take any action or file any
document (whether or not permitted by the Exchange Act) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act, and (b) prepare and file with the SEC, at
the Company’s expense, such amendments (including, without limitation,
post-effective amendments) to the Registration Statement and such Prospectus
Supplements pursuant to Rule 424(b) under the Securities Act, in each case, as
may be necessary to keep the Registration Statement effective pursuant to Rule
415 promulgated under the Securities Act, and to keep the Registration Statement
and the Prospectus current and available for issuances and sales of all of the
Purchase Shares by the Company to the Investor, at all times during the
Registration Period. The Investor shall furnish to the Company such information
regarding itself, the Purchase Shares held by it and the intended method of
distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement or any such Prospectus Supplement, and shall otherwise
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any such amendment to the Registration
Statement or any such Prospectus Supplement. Liquidated damages in the amount of
$100,000 shall be immediately due and payable upon the failure to file the
Registration Statement with the SEC by April 15, 2018. Then, commencing April
16, 2018, for the first ten (10) days, $1 for every $1,000 of the aggregate
Commitment Amount to be registered in the Registration Statement, then $3 for
every $1,000 of the aggregate Commitment Amount to be registered in the
Registration Statement for every day for days 11 through 20, and thereafter $5
for every $1,000 of the aggregate Commitment Amount to be registered in the
Registration Statement for every day beyond day 20. The Company shall comply
with all applicable federal, state and foreign securities laws in connection
with the offer, issuance and sale of the Purchase Shares and Additional Purchase
Shares contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company. The foregoing
notwithstanding, the Company is prohibited from filing a new Registration
Statement for fifteen (15) Business Days after the Initial Investment and for a
minimum of two (2) Business Days following any Put Notice Date.

 



- 15 - 

 

 

(j) Stop Orders. The Company shall advise the Investor promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information with respect thereto; (ii) of the
Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
Company’s receipt of any notification of the suspension of qualification of the
Purchase Shares for offering or sale in any jurisdiction or the initiation or
contemplated initiation of any proceeding for such purpose; and (iii) of the
Company becoming aware of the happening of any event, which makes any statement
of a material fact made in the Registration Statement, the Prospectus or any
Prospectus Supplement untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Prospectus Supplement in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other law. The Company shall not be required to disclose
to the Investor the substance or specific reasons of any of the events set forth
in clauses (i) through (iii) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred. The Company
shall not deliver to the Investor any Put Notice, and the Investor shall not be
obligated to purchase any shares of Common Stock under this Agreement, during
the continuation or pendency of any of the foregoing events. If at any time the
SEC shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest possible time. The Company
shall furnish to the Investor, without charge, a copy of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to the Registration Statement or the Prospectus, as the case may be.

 

(k) Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
(b) the Company shall not have given due consideration to any comments thereon
received from the Investor or its counsel, or (c) the Investor shall reasonably
object, unless the Company reasonably has determined that it is necessary to
amend the Registration Statement or make any supplement to the Prospectus to
comply with the Securities Act or any other applicable law or regulation, in
which case the Company shall promptly (but in no event later than 24 hours) so
inform the Investor, the Investor shall be provided with a reasonable
opportunity to review and comment upon any disclosure referring to the Investor,
the Transaction Documents or the transactions contemplated thereby, as
applicable, and the Company shall expeditiously furnish to the Investor a copy
thereof. In addition, for so long as, in the reasonable opinion of counsel for
the Investor, the Prospectus is required to be delivered in connection with any
acquisition or sale of Purchase Shares by the Investor, the Company shall not
file any Prospectus Supplement with respect to the Purchase Shares without
furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

 



- 16 - 

 

 

(l) Prospectus Delivery. The Company consents to the use of the Prospectus (and
of each Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Purchase Shares may be sold by the Investor, in connection with the
offering and sale of the Purchase Shares and for such period of time thereafter
as the Prospectus is required by the Securities Act to be delivered in
connection with sales of the Purchase Shares. The Company will make available to
the Investor upon request, and thereafter from time to time will furnish to the
Investor, as many copies of the Prospectus (and each Prospectus Supplement
thereto) as the Investor may reasonably request for the purposes contemplated by
the Securities Act within the time during which the Prospectus is required by
the Securities Act to be delivered in connection with sales of the Purchase
Shares. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, is required to be set forth in the
Registration Statement, the Prospectus or any Prospectus Supplement or should be
set forth therein in order to make the statements made therein (in the case of
the Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

 

(m) Integration. From and after the date of this Agreement, the Company will
not, and will use its reasonable best efforts to ensure that no Person acting on
its behalf will, directly or indirectly, make any offers or sales of any
security or solicit any offers to buy any security, under circumstances that
would cause this offering of the Purchase Shares to be integrated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(n) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Prospectus Supplement.

 

(o) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares to the Investor in accordance with the
terms of the Transaction Documents.

 

(p) Required Filings Relating to Purchases. To the extent required under the
Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the quarterly period
that ended immediately before the filing of such report in which sales of
Purchase Shares were made to the Investor under this Agreement, and file such
report with the SEC within the applicable time period required by the Exchange
Act. The Company shall not file any Prospectus Supplement pursuant to this
Section 5(p), and shall not file any report containing disclosure relating to
such sales of Purchase Shares, unless a copy of such Prospectus Supplement or
disclosure has been submitted to the Investor a reasonable period of time before
the filing and the Investor has not reasonably objected thereto (it being
acknowledged and agreed that the Company shall not submit any portion of any
Form 10-K or Form 10-Q other than the specific disclosure relating to any sales
of Purchase Shares). The Company shall also furnish copies of all such
Prospectus Supplements to each exchange or market in the United States on which
sales of the Purchase Shares may be made as may be required by the rules or
regulations of such exchange or market, if applicable.

 



- 17 - 

 

 

(q) Except as required pursuant to this Agreement, the Company undertakes not to
file any registration statement for thirty (30) calendar days following the
execution of this Agreement.

 

(r) The Company agrees and consents that Investor, at Investor’s sole election,
may withhold any portion of a Purchase Price if there are any amounts whatsoever
due and owing to Investor pursuant to this Agreement.

 

6.       TRANSFER AGENT INSTRUCTIONS.

 

On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). All Purchase Shares
to be issued to or for the benefit of the Investor pursuant to this Agreement
shall be issued as DWAC Shares. The Company warrants to the Investor that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 6 will be given by the Company to the Transfer Agent with
respect to the Purchase Shares and the Purchase Shares shall otherwise be freely
transferable on the books and records of the Company.

 

7.       CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b) No stop order with respect to the Shelf Registration Statement shall be
pending or threatened by the SEC and the Initial Prospectus Supplement shall
have been delivered to the Investor;

 

(c) All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required prior to the commencement of
sales of Purchase Shares and Additional Purchase Shares under the Securities
Act, the Exchange Act, applicable state securities or “Blue Sky” laws or
applicable rules and regulations of the Principal Market or otherwise required
by the SEC, the Principal Market, or any state securities regulators;

 

(d) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal, state
or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents;

 

(e) If applicable, all Purchase Shares to be issued by the Company to the
Investor under the Transaction Documents shall have been approved for listing on
the Principal Market in accordance with the applicable rules and regulations of
the Principal Market, subject only to official notice of issuance; and

 

(f) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Commencement Date
as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such specific date) and the Investor shall have performed,
satisfied and complied in all material respects with the covenants and
agreements required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the Commencement Date.

 



- 18 - 

 

 

8.       CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON
STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) The Common Stock shall be listed on the Principal Market and all Purchase
Shares to be issued by the Company to the Investor pursuant to this Agreement
shall have been, if applicable, approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(c) The Investor shall have received the opinion of the Company's legal counsel
dated as of the Commencement Date substantially in the forms agreed to prior to
the date of this Agreement by the Company’s legal counsel and the Investor’s
legal counsel;

 

(d) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

 

(e) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit B which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;

 

(f) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Transfer Agent (or any successor
transfer agent);

 

(g) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
one (1) Business Day of the Commencement Date;

 

(h) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within one (1) Business Day of the Commencement Date;

 

(i) The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

 

(j) The Shelf Registration Statement shall continue to be effective and no stop
order with respect to the Shelf Registration Statement shall be pending or
threatened by the SEC. The Current Report and the Initial Prospectus Supplement
each shall have been filed with the SEC, as required pursuant to Section 5(a),
and copies of the Prospectus shall have been delivered to the Investor in
accordance with Section 5(m) hereof. The Prospectus shall be current and
available for issuances and sales of all of the Purchase Shares by the Company
to the Investor, and for the resale of all of the Purchase Shares by the
Investor, in each case prior to the Expiration Date. Any other Prospectus
Supplements required to have been filed by the Company with the SEC under the
Securities Act at or prior to the Commencement Date shall have been filed with
the SEC within the applicable time periods prescribed for such filings under the
Securities Act. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC at or prior to the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act;

 

(k) No Event of Default (as defined below) has occurred, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;

 



- 19 - 

 

 

(l) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(m) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(n) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9.       INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Purchase Shares hereunder and in addition to all of
the Company's other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and any of the
foregoing Person's agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to: (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents, (b)
any breach of any covenant, agreement or obligation of the Company contained in
the Transaction Documents, (c) any cause of action, suit or claim brought or
made against such Indemnitee and arising out of or resulting from the Company’s
execution, delivery, performance of the Transaction Documents, (d) any violation
of the Securities Act, the Exchange Act, state securities or “Blue Sky” laws, or
the rules and regulations of the Principal Market in connection with the
transactions contemplated by the Transaction Documents by the Company or any of
its Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement, if the Prospectus was timely made available by the Company to the
Investor pursuant to Section 5(l), (III) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not inure to the benefit of the Investor to
the extent such Indemnified Liabilities are based on a failure of the Investor
to deliver or to cause to be delivered the Prospectus made available by the
Company, if such Prospectus was timely made available by the Company pursuant to
Section 5(l), and if delivery of the Prospectus would have cured the defect
giving rise to such Indemnified Liabilities, and (IV) the indemnity in this
Section 9 shall not apply to amounts paid in settlement of any claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Payment under this indemnification shall be made within thirty
(30) days from the date Investor makes written request for it. If any action
shall be brought against any Indemnitee in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnitee shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee, except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable written opinion of such separate counsel furnished to the
Company, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 



- 20 - 

 

 

10.       EVENTS OF DEFAULT.

 

Unless waived in writing by the Investor, an “Event of Default” shall be deemed
to have occurred at any time as any of the following events occurs:

 

(a) the effectiveness of the Registration Statement registering the Purchase
Shares lapses for any reason (including, without limitation, the issuance of a
stop order or similar order) or the Registration Statement or the Prospectus
becomes unavailable, after the date on which the Registration Statement is
declared effective by the SEC, for the sale by the Company to the Investor (or
the resale by the Investor) of any or all of the Purchase Shares to be issued to
the Investor under the Transaction Documents, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period;

 

(b) the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of one (1) Business Day,
provided that the Company may not direct the Investor to purchase any shares of
Common Stock during any such suspension;

 

(c) the delisting of the Common Stock from The NASDAQ Capital Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market
or NYSE MKT;

 

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within two (2) Business Days after the applicable Put Closing Date
which the Investor is entitled to receive such Purchase Shares;

 

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least five (5) Business Days;

 

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g) if the Company, pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof).

 



- 21 - 

 

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Market Price
is below the Floor Price, the Company shall not deliver to the Investor any Put
notice, and the Investor shall not purchase any shares of Common Stock under
this Agreement. Additionally, the Company shall pay Investor the sum of $100,000
for each Event of Default that occurs.

 

11.       TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full number of Available Shares as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(c) If for any reason or for no reason the full number of Available Shares has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(d) by the mutual written consent of the Company and the Purchaser.

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), any termination of this Agreement pursuant to
this Section 11 shall be effected by written notice from one party hereto to the
other, or the Investor to the Company, as the case may be, setting forth the
basis for the termination hereof. The representations and warranties and
covenants of the Company and the Investor contained in Sections 3, 4, 5, and 6
hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Sections 10, 11 and 12, shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company's or the Investor's rights or obligations
under this Agreement with respect to pending Purchases and the Company and the
Investor shall complete their respective obligations with respect to any pending
Purchases under this Agreement or (ii) be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents. Upon termination of this Agreement, at the
request of Investor, the Company shall provide Investor with a reasonably
detailed description of all at-the-market or other similar transactions
conducted by the Company during the term of this Agreement.

 

12.       MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of New York, City of New York,
County of New York, for the adjudication of any dispute hereunder or under the
other Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



- 22 - 

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendment. This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter hereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 

If to the Company:

 

Precipio, Inc.

4 Science Park

New Haven, CT 06511

Attn: Ilan Danieli

Telephone: 203-787-7888

Email: idanieli@precipiodx.com

 

With a copy (which shall not constitute notice or service of process) to:

 

Goodwin Proctor LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn: Stephen M. Davis, Esq.

Telephone: 212-813-8804

Facsimile: 212-355-3333

Email: SDavis@goodwinlaw.com

 

If to the Investor:

 

Leviston Resources LLC

708 Third Avenue, 6th Floor

New York, NY 10017

Telephone: (732) 233-6413

Email: levistonresources@gmail.com

Attention: Michael Vinokur

 



- 23 - 

 

 

With a copy (which shall not constitute notice or service of process) to:

 

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, NY 11581

Telephone: (212) 697-9500

Facsimile: (212) 697-3575

Email: barbara@grushkomittman.com

Attention: Barbara R. Mittman, Esq.

 

If to the Transfer Agent:

 

Equiniti Trust Company (formerly Wells Fargo Bank N.A.)

1110 Centre Point Curve, Suite 101

Mendota Heights, MN 55120

Attn: Daisy Kuhn

Telephone: 855-217-6361

Email: daisy.k.kuhn@wellsfargo.com

  

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement without the prior written consent of the
Company.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a substantially final version of any such press release, SEC filing or
other public disclosure at least 24 hours prior to any release, filing or use by
the Company thereof.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 



- 24 - 

 

 

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor's right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to seek an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(n) Enforcement Costs. If an attorney is retained to represent the Investor for
failure by the Company to deliver any Shares within two (2) Business Days as
required under this Agreement, then the Company shall pay to the Investor, as
incurred by the Investor, all reasonable costs and expenses including reasonable
attorneys’ fees incurred in connection therewith, in addition to all other
amounts due hereunder.

 

(o) Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

[Signature Page Follows]

 

- 25 - 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 



  THE COMPANY:             PRECIPIO, INC.                     By: /s/ Ilan
Danieli     Name: Ilan Danieli     Title: President and Chief Executive Officer
                            THE INVESTOR:             LEVISTON RESOURCES LLC    
                By: /s/ Michael Vinokur     Name: Michael Vinokur     Title:
Authorized Signatory  

 





- 26 - 

 

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Equity Purchase Agreement dated as of [____], 2018
(the “Common Stock Purchase Agreement”), by and between PRECIPIO, INC., a
Delaware corporation (the “Company”), and LEVISTON RESOURCES LLC, a Delaware
limited liability company (the “Investor”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

 

The undersigned, [____],[____] of the Company, hereby certifies as follows:

 

1. I am the [____] of the Company and make the statements contained in this
Certificate in my capacity as such;

 

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Equity
Purchase Agreement, in which case, such representations and warranties are true
and correct without further qualification) as of the date when made and as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);

 

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this [____] day of
[____], 2018.

 

      Name:   Title:

 

The undersigned as Secretary of PRECIPIO, INC., a Delaware corporation, hereby
certifies that [____] is the duly elected, appointed, qualified and acting
[____] of the Company and that the signature appearing above is his/her genuine
signature.

 

     

Secretary

 

- 27 - 

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING EQUITY PURCHASE AGREEMENT

 

WHEREAS, management has reviewed with the Board of Directors the background,
terms and conditions of the transactions subject to the Equity Purchase
Agreement (the “Purchase Agreement”) by and between the Company and Leviston
Resources LLC (“Leviston”), including all materials terms and conditions of the
transactions subject thereto, providing for the purchase by Leviston of up to
Eight Million Dollars ($8,000,000) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of a commitment
fee (the “Commitment Fee”), and the sale of shares of Common Stock to Leviston
up to the Available Amount under the Purchase Agreement (the “Purchase Shares”).

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer, the Principal
Financial Officer of the Company (the “Authorized Officers”) are severally
authorized to execute and deliver the Purchase Agreement in substantially the
form attached as Exhibit A hereto, and any other agreements or documents
contemplated thereby with such amendments, changes, additions and deletions as
the Authorized Officers may deem to be appropriate and approve on behalf of the
Company, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) in substantially the form attached as Exhibit
C hereto are hereby approved and the Authorized Officers are authorized to
execute and deliver the Instructions (pursuant to the terms of the Purchase
Agreement), with such amendments, changes, additions and deletions as the
Authorized Officers may deem appropriate and approve on behalf of the Company,
such approval to be conclusively evidenced by the signature of an Authorized
Officer thereon; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Fee to Leviston as consideration for Leviston entering into the Purchase
Agreement, and that upon issuance of the Commitment Fee pursuant to the Purchase
Agreement, the Commitment Fee, if payable in shares of the Company’s Common
Stock, shall be duly authorized, validly issued, fully paid and non-assessable;
and

 

FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares from time to time with an
aggregate purchase price of up to $8,000,000 under the Purchase Agreement in
accordance with the terms of the Purchase Agreement, provided that the number of
shares of Common Stock issued pursuant to the Purchase Agreement (including all
Purchase Shares and Commitment shares, if any) (the “Purchase Shares” and
“Additional Purchase Shares”, the “Leviston Shares”) shall not exceed 19.99% of
the Company’s outstanding shares of Common Stock as of the date hereof without
the affirmative consent of the stockholders; and that, upon issuance of the
Purchase Shares pursuant to the Purchase Agreement, including payment therefor,
the Purchase Shares and Commitment shares, if any, will be duly authorized,
validly issued, fully paid and non-assessable; and

 

FURTHER RESOLVED, that the Company is authorized to, and hereby does, reserve
out of its authorized but unissued shares of Common Stock the maximum number of
shares of Common Stock that is issuable to Leviston under the Purchase
Agreement, subject to automatic adjustment from time to time as Purchase Shares
are sold to Leviston; and

 

- 28 - 

 

 

Prospectus Supplement

 

FURTHER RESOLVED, that the Authorized Officers are hereby authorized, in the
name and on behalf of the Company:

 

  1. to prepare, execute and file with the Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
and such prospectus supplements, including any preliminary or final prospectus
supplement, to the Registration Statement and to the Company’s registration
statement on Form S-3 on file with the SEC (File No. 333-201907) (the “Shelf S-3
Registration Statement”) and the prospectus included therein and such additional
documents, including any free writing prospectuses, as the Authorized Officer so
acting may determine, in his or her sole discretion, to be necessary,
appropriate or desirable in connection with the transactions pursuant to the
Purchase Agreement, such determination to be conclusively evidenced by the
execution and filing of such prospectus supplements, prospectuses or additional
documents; and

 

  2. to prepare, execute and file with the SEC one or more additional
registration statements on Form S-1 relating to the registration under the
Securities Act of any Purchase Shares that were not registered pursuant to the
Shelf S-3 Registration Statement, to the extent required pursuant to the
Purchase Agreement; and

 

Proceeds

 

FURTHER RESOLVED, that following the sale of the Purchase Shares, it is the
intention of the Company (a) to continue to be primarily engaged in the business
of [RC] (the “Company Business”), rather than in the business of investing or
reinvesting in, or owning, holding or trading securities; (b) to employ the
proceeds of the sale of the Purchase Shares in the Company Business; and (c) as
soon as is reasonably possible, but in any event within one year from the
closing of any sale of Purchase Shares, to have invested the proceeds of such
sale not theretofore expended in the Company Business in a manner consistent
with their preservation for future use in the Company Business and with the
Company not being an “investment company” as defined in the Investment Company
Act of 1940, as amended; and

 

FURTHER RESOLVED, that, of the consideration to be received by the Company for
the Purchase Shares, an amount equal to the par value per share sold is hereby
determined to be capital to be allocated on the books of the Company to the
Common Stock capital account, and the difference between the aggregate amount so
allocated and the aggregate consideration received for the Purchase Shares shall
be credited on the books of the Company as additional paid-in capital for
purposes of financial reporting and as surplus for purposes of the General
Corporation Law of the State of Delaware; and

 

Transfer Agent and Registrar

 

FURTHER RESOLVED, that for the purpose of the original issuance of the Purchase
Shares in accordance with the foregoing resolutions, Wells Fargo, National
Association (the “Transfer Agent”) is hereby authorized to issue, countersign
and register such certificates as may be required for such issuance and to
deliver such stock certificates in accordance with the instructions of an
Authorized Officer, or to cause any such Purchase Shares to be delivered through
electronic book entry; and that if the Transfer Agent requires a prescribed form
of preambles or resolutions relating to the foregoing, each such preamble or
resolution is hereby adopted by the Board, and the Secretary or any Assistant
Secretary of the Company is hereby authorized to certify the adoption of any
such preamble or resolution and to insert all such preambles and resolutions in
the minute book of the Company immediately following this resolution; and

 

Listing of Shares on the Nasdaq Capital Market

 

FURTHER RESOLVED, that the Authorized Officers, with the assistance of counsel
be, and each of them hereby is, authorized and directed to take all necessary
steps and do all other things necessary and appropriate to effect the listing of
the Purchase Shares on the Nasdaq Capital Market including, if applicable, the
filing of a Notification Form for Listing of Additional Shares and the payment
of any required fees; and

 



- 29 - 

 

 

State Securities Laws

 

FURTHER RESOLVED, that it is desirable and in the best interests of the Company
that its Common Stock be qualified or registered for sale, to the extent
required by law, in various states and other jurisdictions, and that the
Authorized Officers are each hereby authorized and directed to determine the
states and other jurisdictions in which appropriate action shall be taken to (i)
qualify or register for sale all or such part of such Common Stock and (ii)
register the Company as a dealer or broker; that the Authorized Officers be, and
hereby are, authorized to perform on behalf of the Company any and all such acts
as the officer so acting may deem necessary or advisable in order to comply with
the applicable laws of any such states and other jurisdictions, and in
connection therewith to execute, affix the Company’s seal to and file all
requisite papers and documents, including, without limitation, applications,
resolutions, reports, surety bonds, irrevocable consents and appointments of
attorneys for service of process; and that execution by any of the Authorized
Officers of any such paper or document or the doing by any of the Authorized
Officers of any act in connection with the foregoing matters shall conclusively
establish the authority of the officers so acting therefor from the Company and
the approval and ratification by the Company of the papers and documents so
executed and the action so taken; and

 

FURTHER RESOLVED, that if the securities or “blue sky” laws of any of the states
or other jurisdictions in which any of the Authorized Officers deem it necessary
or advisable to qualify or register for sale all or part of the Common Stock or
to register the Company as a dealer or broker, or any authority administering
such laws, requires a prescribed form of preambles or resolutions relating to
such sale or to any application, statement, instrument or other document
connected therewith, each such preamble or resolution is hereby adopted by the
Board, and the Secretary or any Assistant Secretary of the Company is hereby
authorized to certify the adoption of any such preamble or resolution to any
party who may so request and to insert all such preambles and resolutions in the
minute book of the Company immediately following these resolutions; and

 

Approval of Actions

 

FURTHER RESOLVED, that the Company be and hereby is authorized to enter into any
and all amendments to its agreements with, or obtain any and all waivers from,
(i) the holders of any outstanding securities of the Company and (ii) any other
entity, as may be necessary or desirable to effectuate the events and
transactions contemplated by these resolutions; and

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.

 

- 30 - 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Equity Purchase Agreement dated as of [____], 2018
(the “Equity Purchase Agreement”), by and between PRECIPIO, INC., a Delaware
corporation (the “Company”) and LEVISTON RESOURCES LLC, a Delaware limited
liability company (the “Investor”), pursuant to which the Company may sell to
the Investor up to Eight Million Dollars ($8,000,000) of the Company’s Common
Stock, par value $0.01 per share (the “Common Stock”). Terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Equity
Purchase Agreement.

 

The undersigned, [____], Secretary of the Company, hereby certifies as follows
in his capacity as such:

 

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Certificate of Incorporation”), respectively, in each case, as amended through
the date hereof, and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws or the Certificate of
Incorporation.

 

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on [____],
2018 at which a quorum was present and acting throughout. Such resolutions have
not been amended, modified or rescinded and remain in full force and effect and
such resolutions are the only resolutions adopted by the Company’s Board of
Directors, or any committee thereof, or the stockholders of the Company relating
to or affecting (i) the entering into and performance of the Equity Purchase
Agreement, or the issuance, offering and sale of the Purchase Shares and the
Commitment Shares, if any, and (ii) and the performance of the Company of its
obligation under the Transaction Documents as contemplated therein.

 

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this [____] day of
[____].

 

    [____], Secretary

 

The undersigned as [____] of PRECIPIO, INC., a Delaware corporation, hereby
certifies that [____] is the duly elected, appointed, qualified and acting
Secretary of the Company, and that the signature appearing above is his/her
genuine signature.

 

 

 

 



- 31 - 

 

